Name: Commission Implementing Regulation (EU) NoÃ 467/2013 of 16Ã May 2013 amending Regulation (EC) NoÃ 206/2009 on the introduction into the Community of personal consignments of products of animal origin, as regards information to be provided in the posters to travellers and to the general public Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: EU institutions and European civil service;  cooperation policy;  agricultural policy;  social affairs;  trade;  politics and public safety;  animal product;  consumption;  European construction;  Europe
 Date Published: nan

 22.5.2013 EN Official Journal of the European Union L 135/5 COMMISSION IMPLEMENTING REGULATION (EU) No 467/2013 of 16 May 2013 amending Regulation (EC) No 206/2009 on the introduction into the Community of personal consignments of products of animal origin, as regards information to be provided in the posters to travellers and to the general public (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the third indent of Article 8(5) thereof, Whereas: (1) Commission Regulation (EC) No 206/2009 (2) lays down rules concerning the introduction into the Union of personal consignments of products of animal origin of a non-commercial nature which form part of travellers luggage, or are delivered to private persons in small amounts also as a result of remote orders (for example by mail, by telephone or via the internet). (2) Article 3 of Regulation (EC) No 206/2009 requires Member States to ensure that at all points of entry into the Union, the veterinary conditions applicable to personal consignments introduced into the Union are brought to the attention of travellers arriving from third countries. The information to be provided to travellers has to include at least the information contained in one of the posters set out in Annex III to that Regulation. The posters contain information on derogations for certain third countries of geographical proximity and limited animal health risk. (3) Croatia is one of those countries. Subject to, and as from the date of the entry into force of the Treaty of Accession of Croatia, it is necessary to delete the entry for that country from those posters. (4) It is also opportune to slightly review the wording and the layout of the message presented in the posters in order to make it clearer for the travellers and the general public. (5) Annex III to Regulation (EC) No 206/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 206/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force subject to, and on the date of the entry into force of the Treaty of Accession of Croatia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 77, 24.3.2009, p. 1. ANNEX ANNEX III (The notices can be found at: http://ec.europa.eu/food/fs/ah_pcad/ah_pcad_importposters_en.html)